Citation Nr: 0116704	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-24 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to Department of Veterans Affairs death pension 
benefits.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Michigan, whereby the appellant's application for death 
pension benefits was denied on the basis that her household 
income exceeded the maximum allowable rate established by VA 
laws and regulations.

In November 2000 and February 2001 letters the appellant 
requested more time.  It is not clear from her letters for 
what reason she was requesting additional time.  In a March 
2001 letter the appellant indicated that she wished things to 
proceed.  Accordingly, the Board finds that the appellant's 
claim is now ready for consideration by the Board. 


FINDING OF FACT

The appellant's household income is in excess of $12,487.


CONCLUSION OF LAW

The appellant's countable household income is in excess of 
the maximum amount allowable for payment of death pension 
benefits to a widow with four dependents.  38 U.S.C.A. §§ 
1503, 1541 (West 1991); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 
3.272 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she should be awarded improved 
death pension benefits.  She maintains that the veteran 
served in Vietnam and that she has received nothing for her 
husband's military service.  She asserts that, since the 
veteran's death in February 1991, she has struggled to feed 
and clothe their four children and to pay the Internal 
Revenue Service.  She further asserts that she does not have 
enough money to buy a car.

The RO received a claim for death pension benefits from the 
appellant in August 1999.  The appellant submitted an 
eligibility verification report (EVR) dated in December 1999.  
On this EVR the appellant indicated that from August 1999 
through December 1999 she received $4,700 in gross wages from 
employment and $3,450 in rental income.  The EVR showed that 
she received Social Security benefits of $228 a month for 
each of her four dependent children.  The appellant reported 
that she received no Social Security benefits on her own 
behalf.  The appellant's reported yearly income at that time 
was  $19,094.  [(228+228+228+228) multiplied by 12 months, 
plus 4,700 plus 3,450 =19,094]

Under the applicable regulations, improved death pension is a 
benefit payable by VA to a veteran's surviving spouse because 
of the veteran's nonservice-connected death.  Basic 
entitlement exists if, among other things, the surviving 
spouse's income is not in excess of the applicable maximum 
pension rate specified in 38 C.F.R. § 3.23, and the pension 
rate is increased in situations where the surviving spouse 
has dependents.  38 U.S.C.A. § 1521(a),(c); 38 C.F.R. § 
3.3(a)(3).  Pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and dependents.  38 U.S.C.A. § 
1521(c); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  
Effective September 1999, the maximum annual rate of improved 
death pension for a surviving spouse with four dependents was 
$12,194.  38 C.F.R. § 3.23(a). 

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, or quarterly, and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).
 
The Board notes that the appellant's December 1999 EVR 
indicated annual income of $19,094 was in excess of the 
maximum annual rate of improved death pension for a surviving 
spouse with four dependents, $12,194.

An Income-Net Worth and Employment Statement was received 
from the appellant in April 2000.  This statement showed that 
the appellant's annual income had changed.  The appellant did 
not indicate that she had any income from employment or 
rental property.  She stated that she received Social 
Security benefits of $231 a month for each of her four 
dependent children.  She reported that as of March 2000 she 
began receiving $1,326 a month from Social Security on her 
own behalf.  The appellant's reported yearly income at that 
time was $27,000.  [(231+231+231+231=1,326) multiplied by 12 
months = 27,000].  The Board notes that a computer printout 
indicates that the appellant's children were receiving more 
than $231 a month.  However, since the outcome is the same, 
the Board will use the figures as provided by the appellant.  
In May 2000, the maximum annual rate of improved death 
pension for a surviving spouse with four dependents was 
$12,487.  38 C.F.R. § 3.23(a).  Consequently the appellant's 
reported annual income of $27,000 in May 2000 was in excess 
of the maximum annual rate of improved death pension for a 
surviving spouse with four dependents, $12,487.

The appellant has made many assertions that she has had 
trouble raising her children due to her small income.  She 
has also stated that does not have a car due to her small 
income.  The Board sympathizes with the appellant's 
struggles, however, VA must follow the laws as set forth by 
Congress.  Since the appellant's countable income for 
improved death pension purposes was in excess of the maximum 
annual rate of pension for a surviving spouse and four 
children, she is not entitled to improved death pension 
benefits.  Since the pertinent facts are not in dispute and 
the law is dispositive, the appellant's claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

The Board having determined that the surviving spouse's 
countable income is excessive for the payment of improved 
death pension, the appeal is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

